Citation Nr: 1427075	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a right-sided hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The Veteran was scheduled for a Board videoconference hearing in April 2003.  The Veteran did not appear for the hearing.  He did not indicate that he wanted to reschedule the hearing.  Therefore, the hearing request is considered to be withdrawn.  

The issue of entitlement to service connection for a low back disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by a rating decision of May 2006.  The Veteran was notified of the denial and his appellate rights in a letter of that same month and he did not timely appeal the decision within one year of the May 2006 notice of the denial.  

2.  Evidence received subsequent to the May 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for a low back disorder.  

3.  The competent and credible evidence of record fails to establish a right-sided hernia that had its onset in service or was etiologically related to the Veteran's service.  



CONCLUSIONS OF LAW

1.  The May 2006 RO decision which denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013). 

2.  Evidence submitted subsequent to the May 2006 denial of service connection for a low back disorder is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

3.  A right-sided hernia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal with regard to new and material evidence.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

As for the issue of service connection for right-sided hernia, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2009.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also informed of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The RO associated the Veteran's service, private and VA treatment records with the claims file.  No other evidence was identified in connection with this claim.  

The Veteran underwent a VA examination in September 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was thorough and well-reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examination was adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) . 

The Veteran was offered a Board hearing and he was scheduled for a videoconference hearing in April 2013.  He did not report and, therefore, is considered to have withdrawn his hearing request.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).  When a veteran seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown 83 F.3d at 1383 (Fed. Cir. 1996), Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d at 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

The Veteran's claim for service connection for a low back disorder was denied by rating decision of May 2006.  In that decision, the RO found that the Veteran was seen for complaints of low back pain in service and x-ray findings performed at that time were negative.  There was no diagnosis of a chronic low back disorder shown in service treatment records (STRs) or demonstrated by evidence following service.  

The Veteran was notified of the denial of service connection in a letter of May 2006 and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between May 2006 and May 2007, that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The May 2006 rating decision therefore became final.  

The Veteran filed in August 2009 to reopen the claim for service connection for a low back disorder.  An October 2009 rating decision continued to deny the claim.  In this rating decision, the RO found that no new and material evidence had been submitted to reopen the claim for service connection for a low back disorder.  

The evidence received since the May 2006 rating decision includes June 2006 and May 2009 private treatment reports, and a VA outpatient treatment report of August 2009.  The June 2006 private treatment record and the August 2009 VA outpatient treatment record both indicate that the Veteran had low back pain.  Neither indicated a diagnosis related to a low back disorder.  Both of these records are redundant of the record at the time of the prior final denial, indicating only evidence of low back pain but no diagnosis related to the back pain.  Neither of these records raises a reasonable possibility of substantiating the claim.  Therefore, neither of these medical records is new and material.  

The May 2009 private treatment record is new and material evidence.  This report indicates that the Veteran has low back pain.  However, this treatment report also indicates that the Veteran has low back strain, which is a diagnosis related to the back pain.  This evidence is new because it was not previously before decisionmakers and is material as it provides a diagnosis of a low back disorder, which was not shown at the time of the May 2006 denial of the claim.  This record is material because it would raise a reasonable possibility of substantiating the claim because when considered with the other evidence, namely STRs, the records would at least trigger the Secretary's duty to assist by providing a medical opinion.  Therefore, the May 2009 private treatment record is new and material. 

The Court interprets the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Therefore, since the Board finds the May 2009 private treatment record to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim must now be remanded for further development.  


Service Connection 

The Veteran asserts that service connection is warranted for a right-sided hernia based upon service incurrence.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 . 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records are devoid of findings, treatment, or diagnosis of a right-sided hernia.  In July 2005, a statement from a general surgeon W.G.B., MD, indicated that the Veteran had been treated for pain in the left groin area in March 2005.  His physical examination findings were equivocal, and the clinical history suggested inguinal hernia, but the physical findings were not definite, and appeared to show evidence of the Veteran's condition improving.  

The Veteran underwent a VA examination in May 2009.  He reported that he had a right-sided injury which had become progressively worse.  There was no evidence of a right-sided hernia and/or a history of hospitalization or surgery for a right-sided hernia in service.  X-rays of the right pelvic area proved negative.  Examination of the inguinal area showed no evidence of hernia and when the examiner palpated the area of the superior pubic ramus on the right side, the Veteran expressed discomfort.  The examiner indicated that right inguinal pain/hernia was less likely as not caused by military service.  The examiner stated that the Veteran claimed right-sided inguinal hernia pain and despite the evidence of record which showed the Veteran was treated for left-sided inguinal pain in 2005, the Veteran maintains that the letter written indicating left inguinal hernia pain was written in error.  However, he could not provide any documentation of right-sided hernia pain, clarifying his complaints.  In the absence of any evidence indicting right-sided hernia pain in service, it would be less likely than not that the current right-sided hernia/pain was due to or the result of his active service.  

An August 2009 VA treatment report indicated that the Veteran had made complaints of chronic inguinal hernia pain.  It was reported that he was evaluated but nothing specific was found.  

In March 2010, a statement was received from the Veteran's Colonel, who indicated, in pertinent part, that sometime between October 2004 and January 2005, the Veteran sustained injury to the groin area during physical training.  He stated that the doctors were never able to adequately diagnose his condition, but  it was thought that he had a hernia.  The Colonel stated that he had kept in contact with the Veteran and the Veteran has indicated to him that he still struggled to get this injury fixed to this date.  The Colonel did not indicate whether the injury was on the left or right side.  

In this case, other than the Veteran's complaints of a right-sided hernia, there is no evidence of findings that the Veteran has sustained a right-sided hernia in service.  A private medical statement did indicate that the Veteran had left-sided complaints in the inguinal area, but the physician's findings were equivocal.  The Veteran's Colonel in service indicated that the Veteran did sustain injury to the groin area during physical training, during the same time the private physician stated that the Veteran was treated for left-sided inguinal complaints.  However, the Colonel never indicated on which side the Veteran sustained injury.  

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Although the Veteran is competent to report right-sided inguinal pain in service, he is not competent to attribute such symptomatology to a right-sided hernia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Although the Veteran claims that he has a right-sided hernia and that it is the same condition he had in service, his VA examination after service in August 2009, showed no findings or diagnoses of a right-sided hernia.  X-rays performed at that time were negative.  A diagnosis of inguinal pain is not a disability for which service connection may be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Moreover, and of significant import, the Veteran's August 2009 VA examination and opinion with rationale indicated that there is no current disorder of right-sided hernia, and that it was less likely as not that he had right-sided hernia/pain attributable to service as there was no diagnosis of a chronic disability of the right-side presently or in the past for which service connection could be granted.  In so finding, the Board recognizes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Absent the Veteran's personal statements, there is no evidence that he currently suffers from a disability of a right-sided hernia.  In this regard, the Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  None of the three examples identified in Davidson/Jandreau have been established.  

Thus, as a nexus between the Veteran's claimed right-sided hernia and his active service has not been established, either through medical evidence or the Veteran's own statements, the claim also fails on that basis.  


ORDER

New and material evidence to reopen the claim for service connection for a low back disorder having been received, the claim, to this extent, is granted.  

Service connection for a right-sided hernia is denied.  


REMAND

Further development is necessary in this case.  

At the outset, the issue of service connection for a low back disorder has been reopened.  This issue is now to be reviewed on a de novo basis.  The Veteran claims service connection is warranted for low back disorder, based on service incurrence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical treatment records pertinent to the low back,  VA or otherwise, that may have come into existence since the time the claims folder was last updated by the RO.  These records should be obtained and associated with the claims folder.  

2.  The Veteran should be afforded an appropriate VA examination.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed low back disorder  had its onset in service or, for arthritis, within one year of service discharge or is otherwise shown to have been incurred in or due to an event of service.  In offering these assessments, the examiner must discuss the Veteran's  statements regarding the onset and/or chronicity of the pertinent symptoms.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


